GEE, Circuit Judge
(dissenting):
The court below, which heard the witnesses, observed their demeanor, etc., found, on ample evidence both ways, that the transom in question was dry or virtually so and not unreasonably slippery. The majority does not find otherwise.1 The court below found that Mrs. Aldacosta simply “missed the dock with her foot,” though the mate was holding her arm to help her off. It did not find that she slipped, nor do we: “Despite the mate’s assistance Brenda [Mrs. Aldacosta] missed the dock with her foot and fell . . . ,”2
No one has yet found that Mrs. Aldacosta slipped. Until someone does, the absent towel bears no more causal relation to her injury than the absence of running lights. Baffled by such reasoning, I dissent.

. Indeed, to divine a board’s degree of wetness from a dry record would be a striking appellate feat.


. Supra at p. 755.